DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a longitudinally opposing second elastomeric belt flap" in line 2.  Previously in claim 1, a second elastomeric belt flap was disclosed. It is unclear if the limitation of claim 11 refers to a different second belt flap or to the second belt flap of claim 1. For purposes of examination, the limitation will be considered to refer back to the second belt flap of claim 1.
Claim 12 recites the limitation "a longitudinally opposing second elastomeric side flap" in line 2.  Previously in claim 1, a second elastomeric side flap was disclosed. It is unclear if the limitation of claim 11 refers to a different second side flap or to the second side flap of claim 1. For purposes of examination, the limitation will be considered to refer back to the second side flap of claim 1.
Claim 12 recites the limitation “the third center chassis” in lines 2 and 4. There is no antecedent basis for this limitation. For purposes of examination, the limitation will be considered to refer to the second center chassis disclosed in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-18, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaVon et al. (2013/0072887) in view of Nishikawa et al. (2013/0211357).
With respect to claim 1, LaVon discloses method of providing a plurality of disposable absorbent articles comprising providing a pant article, as shown in figure 2, comprising a first center chassis 102 comprising first topsheet 138, a first backsheet 136, and a first absorbent core 140. The pant comprises a first elastomeric belt flap 112 and a second elastomeric belt flap 114, as shown in figure 2, and first and second refastentable seams, as disclosed in paragraph [0100]. The belt flaps 112 and 114 comprise an elastomeric film, as disclosed in paragraph [0102]. LaVon further discloses providing a taped diaper, as shown in figure 1, comprising a second center chassis 102 comprising first topsheet 138, a first backsheet 136, a first absorbent core 140, a first side flap 104, and a second side flap 106. The pant and taped diaper are sold in an array (i.e. at a common point of sale) under the same brand name, as disclosed in paragraph [0063].
LaVon discloses all aspects of the claimed invention with the exception of the first belt flap of the pant comprising a first graphic, and the first and second side flaps of the taped article being elastomeric. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a graphic on the belt flap of the pant of LaVon to achieve the predictable result of a decorative element that is pleasing to a wearer.
Nishikawa discloses a taped article, as shown in figure 1A, comprising first and second ear portions 42. The ear portions are elastomeric, as disclosed in paragraph [0065]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the ear portions of the taped article of LaVon elastomeric, as taught by Nishikawa, to achieve the predictable result of fastening ears that stretch to provide a snug fit.
With respect to claim 3, LaVon discloses all aspects of the claimed invention with the exception of a center chassis of the absorbent article comprising a graphic. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a graphic on center chassis of the absorbent articles of LaVon to achieve the predictable result of a decorative element that is pleasing to a wearer.
With respect to claim 3, LaVon discloses all the absorbent articles comprise a topsheet made of a material that inherently has a texture, as disclosed in paragraph [0075].
With respect to claim 4, the pant article of LaVon comprise a discrete waistband, as disclosed in paragraph [0085].
With respect to claim 5, the pant article of LaVon comprises a discrete waistband in the front and back waist regions, as disclosed in paragraph [0085], but remains silent as to its placement on the article. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the waistband on an interior surface of the pant article of LaVon to achieve the predictable result of a waistband that is not exposed on the outer side of the article.
With respect to claim 6, the articles of LaVon comprises an outer leg cuff 158b, as shown in figure 16. LaVon discloses in paragraphs [0083] and [0425] that U.S. Patent Publication 2009/0312730 (herein after “LaVon ‘730) is incorporated by reference to disclose leg cuffs. LaVon ‘730 discloses outer leg cuffs formed by a film 30, a nonwoven 31, and an elastic material 168 disposed between the film and nonwoven, as shown in figure 4.
With respect to claim 7, the articles of LaVon comprise an inner leg cuff 158a and an outer leg cuff 158b comprising a folded layer and elastics between the folded layers, as shown in figure 26. LaVon discloses in paragraphs [0083] and [0425] that U.S. Patent Publication 2009/0312730 (herein after “LaVon ‘730) is incorporated by reference to disclose leg cuffs. LaVon 730 discloses inner and outer leg cuffs comprising a nonwoven web 31 folded around elastics 167 and 168, as shown in figure 4.
With respect to claim 11, the first belt flap 112 extends outwardly from a first end edge 128 of the first center chassis 102 and the second belt flap 114 extends outwardly from a longitudinally opposing second end edge 130, as shown in figure 2, and the belt flaps form a portion of a waist opening, as shown in figure 5.
With respect to claim 12, the first side flap 104 of LaVon extend outwardly from a first side 128 and the second side flap 106 extends outwardly from a laterally opposing second side edge 130 of the second center chassis 102, as shown in figure 1A, and the first and second side flaps form a portion of a waist opening, as shown in figure 4.
With respect to claim 13, the side panels of LaVon comprise an elastomeric film, as disclosed in paragraph [0102], but LaVon remains silent as to an aperture film. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the film of LaVon with apertures to achieve the predictable result of side panels that are breathable.
With respect to claim 14, the article of LaVon comprises an elastic strand material, as shown in figures 25a and 25b.
With respect to claims 15-16, LaVon discloses in paragraph [0102] that the side flaps and belt flaps 112 and 114 can be rectangular in shape or another shape that provides an integral tab for easy grasping. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the side flaps and belt flaps of LaVon with non-rectangular shapes to provide a tab that is easy for a user to grasp.
With respect to claim 17, the belt flaps of LaVon comprise a nonwoven layer and have a basis weight of 10 gsm, as disclosed in the Table of paragraph [0244].
With respect to claim 18, the side flaps of LaVon comprise a nonwoven layer having a basis weight of 40 gsm, as disclosed in the Table of paragraph [0226], which is similar to but lies outside the claimed range. A prima facie case of obviousness applies when the prior art discloses an amount that is merely close to the claimed range. 
With respect to claims 21-22, modified LaVon discloses all aspects of the claimed invention with the exception of graphics on the belt flaps and side flaps being aligned with a graphic on the center chassis. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the belt flaps and side flaps of LaVon with graphics that align with a graphic on the center chassis to achieve the predictable result of pleasing decorative elements that give the different elements of the articles a uniform appearance.
With respect to claim 23, the absorbent articles of LaVon comprise a fastening system comprising a fastener tab and a mating fastener, as disclosed in paragraphs [0095] and [0110].
With respect to claim 24, LaVon discloses in paragraph [0200] that the articles may be displayed together but does not disclose the pant and taped diapers are arranged on the same shelf display. It would have been obvious to one of ordinary skill in the art to display the pant and taped diapers of LaVon on the same shelf display to achieve the predictable result of providing consumers with choices.
With respect to claim 25, the articles of LaVon comprise a package and the packages comprise substantially overlapping weight ranges, as disclosed in paragraph [0010].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaVon et al. (2013/0072887) in view of Nishikawa et al. (2013/0211357), and further in view of Roe et al. (6,407,308).
LaVon, as modified by Nishikawa, discloses all aspects of the claimed invention with the exception of a sensor. Roe discloses an absorbent article comprising a sensor integrally disposed in the article to provide signal when the article has been soiled, as disclosed in column 1, lines 53-63. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of LaVon with a sensor, as taught by Roe, to alert a caregiver when the article is soiled.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaVon et al. (2013/0072887) in view of Nishikawa et al. (2013/0211357), and further in view of Kawakami (2013/0046266).
LaVon, as modified by Nishikawa, discloses all aspects of the claimed invention with the exception of channels that are substantially devoid of absorbent material disposed in the absorbent cores. Kawakami teaches grooves 32 in the absorbent core of an absorbent article, as shown in figure 2, wherein the grooves 32 are devoid of absorbent material and allow the absorbent core to fold and come into closer contact with the wearer’s body, as disclosed in paragraph [0047]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent cores of LaVon with grooves that are devoid of absorbent material, as taught by Kawakami, to allow for a closer fit.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaVon et al. (2013/0072887) in view of Nishikawa et al. (2013/0211357), and further in view of Zink et al. (2013/0306226).
With respect to claims 19-20, modified LaVon discloses all aspects of the claimed invention with the exception of the belt flaps and side flaps having two visually distinct textured zones. Zink teaches providing the side flaps and belt flaps of absorbent articles with two distinct textured zones, as shown in figures 11-15 and disclosed in paragraph [0117], to achieve an aesthetically pleasing appearance, as disclosed in paragraph [0003]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the belt flaps and side flaps of LaVon with two visually distinct textured zones, as taught by Zink, to achieve an aesthetically pleasing appearance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 7,959,621 discloses an array of absorbent articles comprising graphics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781